COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Matter of the Marriage of Allan Ray Comstock and Mindy Lee
                          Comstock

Appellate case number:    01-19-00722-CV

Trial court case number: 15-FD-3019

Trial court:              County Court at Law No. 1 of Galveston County

Date motion filed:        October 29, 2021

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ April L. Farris
                       Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Farris.

Justice Goodman, voting to grant rehearing.


Date: December 9, 2021